Appeal Dismissed and Memorandum Opinion filed August 6, 2019




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00455-CR

                     STEPHANIE LONGORIA, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1554353

                 MEMORANDUM                      OPINION

      Stephanie Longoria pleaded guilty to burglary of a habitation. Pursuant to the
terms of a plea-bargain agreement between appellant and the State, the trial court
signed an order on May 15, 2018, deferring adjudication of her guilt and placing her
on community supervision for three years. On May 2, 2019, the trial court signed an
order amending the terms of her supervision and also signed a nunc pro tunc order
of deferred adjudication. The nunc pro tunc order indicates appellant’s pleas to the
enhancement paragraphs were “true” instead of “not true,” as stated in the original
order of deferred adjudication. Appellant filed a pro se notice of appeal on May 16,
2019.

        We lack jurisdiction over this appeal. In a plea bargain case—that is, a case in
which a defendant’s plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the
defendant—a defendant may appeal only matters raised by a written, pretrial motion
or with the trial court’s permission. Tex. R. App. P. 25.2(a)(2). Appellant’s period
of community supervision does not exceed the agreed period. The record does not
contain any appealable pretrial ruling, and the trial court did not grant appellant
permission to appeal.

        Accordingly, we DISMISS the appeal for lack of jurisdiction.

                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2